 
 
I 
111th CONGRESS
1st Session
H. R. 997 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. King of Iowa (for himself, Mrs. Bachmann, Mrs. Blackburn, Mr. Luetkemeyer, Mr. Burgess, Mr. Burton of Indiana, Mr. Coble, Mr. Culberson, Mr. Rohrabacher, Mr. Dreier, Mr. Duncan, Mr. Franks of Arizona, Mr. Brown of South Carolina, Mr. Herger, Mr. Inglis, Mr. Jones, Mr. McCaul, Mr. McHenry, Mr. Paul, Mr. Roe of Tennessee, Mr. Rogers of Alabama, Mr. Tiberi, Mr. Broun of Georgia, Mr. Graves, Mr. Bilirakis, Mrs. Myrick, Mr. Simpson, Mr. McHugh, Mr. Platts, Mr. Hoekstra, Mr. Sullivan, Mr. Bilbray, Mr. Rogers of Kentucky, Mr. Rogers of Michigan, Mr. Wolf, Mr. Fleming, Mr. Smith of Nebraska, Mr. Shuster, Ms. Foxx, Mr. Poe of Texas, Mr. Lucas, Mr. Bartlett, Mr. Whitfield, Mr. Gary G. Miller of California, Mr. Kline of Minnesota, Mr. Marchant, Mrs. Lummis, Mr. Wittman, Mr. Stearns, Mr. LaTourette, Mr. Akin, Mr. Hunter, Mr. Sam Johnson of Texas, Ms. Fallin, Mr. Wamp, Mr. Pitts, Mrs. Schmidt, Mr. Westmoreland, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To declare English as the official language of the United States, to establish a uniform English language rule for naturalization, and to avoid misconstructions of the English language texts of the laws of the United States, pursuant to Congress’ powers to provide for the general welfare of the United States and to establish a uniform rule of naturalization under article I, section 8, of the Constitution. 
 
 
1.Short titleThis Act may be cited as the English Language Unity Act of 2009. 
2.FindingsThe Congress finds and declares the following: 
(1)The United States is comprised of individuals from diverse ethnic, cultural, and linguistic backgrounds, and continues to benefit from this rich diversity. 
(2)Throughout the history of the United States, the common thread binding individuals of differing backgrounds has been the English language. 
(3)Among the powers reserved to the States respectively is the power to establish the English language as the official language of the respective States, and otherwise to promote the English language within the respective States, subject to the prohibitions enumerated in the Constitution of the United States and in laws of the respective States. 
3.English as official language of the United States 
(a)In generalTitle 4, United States Code, is amended by adding at the end the following new chapter: 
 
6Official language 
161.Official language of the United StatesThe official language of the United States is English. 
162.Preserving and enhancing the role of the official languageRepresentatives of the Federal Government shall have an affirmative obligation to preserve and enhance the role of English as the official language of the Federal Government. Such obligation shall include encouraging greater opportunities for individuals to learn the English language. 
163.Official functions of Government to be conducted in English 
(a)Official functionsThe official functions of the Government of the United States shall be conducted in English. 
(b)ScopeFor the purposes of this section, the term United States means the several States and the District of Columbia, and the term official refers to any function that (i) binds the Government, (ii) is required by law, or (iii) is otherwise subject to scrutiny by either the press or the public. 
(c)Practical effectThis section shall apply to all laws, public proceedings, regulations, publications, orders, actions, programs, and policies, but does not apply to— 
(1)teaching of languages; 
(2)requirements under the Individuals with Disabilities Education Act; 
(3)actions, documents, or policies necessary for national security, international relations, trade, tourism, or commerce; 
(4)actions or documents that protect the public health and safety; 
(5)actions or documents that facilitate the activities of the Bureau of the Census in compiling any census of population; 
(6)actions that protect the rights of victims of crimes or criminal defendants; or 
(7)using terms of art or phrases from languages other than English. 
164.Uniform English language rule for naturalization 
(a)Uniform language testing standardAll citizens should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States made in pursuance of the Constitution. 
(b)CeremoniesAll naturalization ceremonies shall be conducted in English. 
165.Rules of constructionNothing in this chapter shall be construed— 
(1)to prohibit a Member of Congress or any officer or agent of the Federal Government, while performing official functions, from communicating unofficially through any medium with another person in a language other than English (as long as official functions are performed in English); 
(2)to limit the preservation or use of Native Alaskan or Native American languages (as defined in the Native American Languages Act); 
(3)to disparage any language or to discourage any person from learning or using a language; or 
(4)to be inconsistent with the Constitution of the United States. 
166.StandingA person injured by a violation of this chapter may in a civil action (including an action under chapter 151 of title 28) obtain appropriate relief.. 
(b)Clerical amendmentThe table of chapters at the beginning of title 4, United States Code, is amended by inserting after the item relating to chapter 5 the following new item: 
 
 
Chapter 6. official language. 
4.General rules of construction for English language texts of the Laws of the United States 
(a)In generalChapter 1 of title 1, United States Code, is amended by adding at the end the following new section: 
 
9.General rules of construction for laws of the United States 
(a)English language requirements and workplace policies, whether in the public or private sector, shall be presumptively consistent with the Laws of the United States; and 
(b)Any ambiguity in the English language text of the Laws of the United States shall be resolved, in accordance with the last two articles of the Bill of Rights, not to deny or disparage rights retained by the people, and to reserve powers to the States respectively, or to the people.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 1 of title 1, is amended by inserting after the item relating to section 8 the following new item: 
 
 
9. General Rules of Construction for Laws of the United States.. 
5.Implementing regulationsThe Secretary of Homeland Security shall, within 180 days after the date of enactment of this Act, issue for public notice and comment a proposed rule for uniform testing English language ability of candidates for naturalization, based upon the principles that— 
(1)all citizens should be able to read and understand generally the English language text of the Declaration of Independence, the Constitution, and the laws of the United States which are made in pursuance thereof; and 
(2)any exceptions to this standard should be limited to extraordinary circumstances, such as asylum. 
6.Effective dateThe amendments made by sections 3 and 4 shall take effect on the date that is 180 days after the date of the enactment of this Act. 
 
